            Case 5:20-cv-00924-OLG Document 1 Filed 08/07/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Petitioner,             )
                                                       )
V.                                                     ) CIVIL ACTION NO. SA-20-CV-924
                                                       )
2018 BLUE MERCEDES-BENZ G63                            )
VIN: WDCYC7DH4JX297036,                                )
                                                       )
                               Respondent.

                        VERIFIED COMPLAINT FOR FORFEITURE

       Comes now Petitioner United States of America, by and through the United States Attorney

for the Western District of Texas and the undersigned Assistant United States Attorney, pursuant

to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Federal Rules Civil Procedure, and respectfully states as follows:

                                              I.
                                    NATURE OF THIS ACTION

       This action is brought by the United States of America seeking forfeiture to the United

States of the following property:

       2018 BLUE MERCEDES-BENZ G63; VIN: WDCYC7DH4JX297036,

hereinafter referred to as the ARespondent Vehicle.@

                                            II.
                                 JURISDICTION AND VENUE

       Under Title 28 U.S.C. § 1345, this Court has jurisdiction over an action commenced by the

United States, and under Title 28 U.S.C. § 1355(a), jurisdiction over an action for forfeiture.   This

Court has in rem jurisdiction over the Respondent Vehicle under Title 28 U.S.C. §§ 1355(b)(6)

and 1395.    Venue is proper in this district pursuant to Title 28 U.S.C. § 1355(b)(1)(A) because
            Case 5:20-cv-00924-OLG Document 1 Filed 08/07/20 Page 2 of 4




the acts or omissions giving rise to the forfeiture occurred in this district, and pursuant to Title 28

U.S.C. §§ 1355(b)(1)(B) and 1395(b) because the Respondent Vehicle is found in this district.

                                         III.
                            STATUTORY BASIS FOR FORFEITURE

          This is a civil forfeiture action in rem brought against the Respondent Vehicle for violations

of Title 18 U.S.C. § 371, Title 42 U.S.C. § 1320a-7b(b)(1), and Title 18 U.S.C. § 1956, and subject

to forfeiture to the United States of America pursuant to Title 18 U.S.C. § 981(a)(1)(C), which

states:

          Title 18 U.S.C. § 981. Civil forfeiture
                  (a)(1) The following property is subject to forfeiture to the United States:
                                                  ***
                         (C) Any property, real or personal, which constitutes or is derived from
                         proceeds traceable to a violation of section . . . or any offense constituting
                         "specified unlawful activity" (as defined in section 1956(c)(7) of this title),
                         or a conspiracy to commit such offense.

          Health Care Fraud offenses are offenses constituting “specified unlawful activity” as
          defined in Title 18 U.S.C. § 1956(c)(7).

                                           IV.
                             FACTS IN SUPPORT OF VIOLATIONS

          See Appendix “A” for facts under seal.

                                                   V.

                                               PRAYER

          WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the Respondent Vehicle, that due notice pursuant to Rule G(4) be given

to all interested parties to appear and show cause why forfeiture should not be decreed, 1 and in

accordance with Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset


1
 This Complaint will be sent to those known to the United States to have an interest in the
Respondent Vehicle.
                                           2
          Case 5:20-cv-00924-OLG Document 1 Filed 08/07/20 Page 3 of 4




Forfeiture Actions, Fed. R. Civ. P., that the Respondent Vehicle be forfeited to the United States

of America, that the Respondent Vehicle be disposed of in accordance with the law and for any

such further relief as this Honorable Court deems just and proper.

                                                    Respectfully submitted,

                                                    JOHN F. BASH
                                                    United States Attorney


                                             By:
                                                    ANTONIO FRANCO, JR.
                                                    Assistant United States Attorney
                                                    Asset Forfeiture Section
                                                    601 N.W. Loop 410, Suite 600
                                                    San Antonio, Texas 78216
                                                    Tel: (210) 384-7040
                                                    Fax: (210) 384-7045
                                                    Texas Bar No. 00784077
                                                    Email: Antonio.franco@usdoj.gov

                                                    Attorneys for the United States of America




                                                3
             Case 5:20-cv-00924-OLG Document 1 Filed 08/07/20 Page 4 of 4




                                          VERIFICATION

Special Agent L. Maria Mondragon,       declares and says that:

        1.       I am a Special Agent with the Federal Bureau of Investigation,        assigned to the San

Antonio District Office, and am the investigator      responsible   for the accuracy of the information

provided in this litigation; and

        2.       I have read the above Verified Complaint         for Forfeiture   and know the contents

thereof; that the information contained in the Verified Complaint for Forfeiture has been furnished

by official government   sources; and based on information     and belief, the allegations   contained in

the Verified Complaint for Forfeiture are true.

        Pursuant to Title 28   U.s.c. § 1746,   I declare under penalty of perjury that the foregoing is

true and correct.

        Executed on this the ~           day of August, 2020.




                                                 L. Maria Mondragon, Special Agen
                                                 Federal Bureau of Investigation
                                   Case 5:20-cv-00924-OLG Document 1-1 Filed 08/07/20 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
          United States of America                                                                           2018 BLUE MERCEDES-BENZ G63; VIN: WDCYC7DH4JX297036

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Bexar
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
         Antonio Franco Jr., U.S. Attorney's Office
         601 NW Loop 410, Suite 600, San Antonio, TX 78216
         210-384-7040

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY                                                  u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -                                            u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability                                                  28 USC 157                       3729(a))
                                                                                                      u 625 Drug Related Seizure
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
                                                                                                            of Property 21 USC 881
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury          Xu 690 Other                        u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 U.S.C. § 981(a)(1)(C)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture of Proceeds
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF
                                                                                   OF ATTORNEY
                                                                                      A TORNEY OF
                                                                                      AT       O RECORD
08/07/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
         Case 5:20-cv-00924-OLG Document 1-2 Filed 08/07/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                              Petitioner,              )
                                                       )
V.                                                     ) CIVIL ACTION NO. SA-20-CV-924
                                                       )
2018 BLUE MERCEDES-BENZ G63                            )
VIN: WDCYC7DH4JX297036,                                )
                                                       )
                              Respondent.              )
                                                       )

                      NOTICE OF COMPLAINT FOR FORFEITURE

       1.      On August _____, 2020, a Verified Complaint for Forfeiture in rem was filed in

this Court by the United States Attorney for the Western District of Texas and Assistant United

States Attorney Antonio Franco, Jr., against the property described below, which is also

specifically described in the Verified Complaint for Forfeiture, for violations of Title 18 U.S.C. §

371, Title 42 U.S.C. § 1320a-7b(b)(1), and Title 18 U.S.C. § 1956, and subject to forfeiture to the

United States of America pursuant to Title 18 U.S.C. § 981(a)(1)(C), namely:

       2018 BLUE MERCEDES-BENZ G63; VIN: WDCYC7DH4JX297036,

hereinafter referred to as the “Respondent Vehicle.”

       2.      Pursuant to Supplemental Rule of Federal Civil Procedure G(4)(b), notice to any

person who reasonably appears to be a potential claimant shall be by direct notice.

Accompanying this notice is the Verified Complaint for Forfeiture which has been filed in this

cause and which describes the Respondent Vehicle. Pursuant to Supplemental Rule G(4)(b), any

person claiming an interest in the Respondent Vehicle who has received direct notice of this



                                                                                    APPENDIX B
         Case 5:20-cv-00924-OLG Document 1-2 Filed 08/07/20 Page 2 of 2




forfeiture action must file a Claim, in compliance with Rule G(5)(a), with the court within thirty-

five (35) days after the notice was sent, if delivered by mail (if mailed, the date sent is

provided below), or within 35 days of the date of delivery, if notice was personally served.

An Answer or motion under Rule 12 of the Federal Rules of Civil Procedure must then be filed

within twenty-one (21) days of the Claim being filed.

       The Claim and Answer must be filed with the Clerk of the Court, 655 E. Cesar E. Chavez

Blvd., Room G65, San Antonio, Texas 78206, and copies of each must be served upon Assistant

United States Attorney Antonio Franco, Jr., 601 N.W. Loop 410, Suite 600, San Antonio, Texas

78216, or default and forfeiture will be ordered. See Title 18 U.S.C. § 983(a)(4)(A) and Rule

G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

       Failure to follow the requirements set forth above will result in a judgment by default taken

against you for the relief demanded in the complaint.

       DATE NOTICE SENT:




                                                2
         Case 5:20-cv-00924-OLG Document 1-3 Filed 08/07/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Petitioner,            )
                                                     )
V.                                                   ) CIVIL ACTION NO. SA-20-CV-924
                                                     )
2018 BLUE MERCEDES-BENZ G63                          )
VIN: WDCYC7DH4JX297036,                              )
                                                     )
                              Respondent.            )

                  ORDER FOR WARRANT OF ARREST OF PROPERTY

       WHEREAS a Verified Complaint for Forfeiture in rem was filed on August _____, 2020,

against the following property:

               2018 BLUE MERCEDES-BENZ G63; VIN: WDCYC7DH4JX297036,

hereinafter referred to as the “Respondent Vehicle,” alleging that the Respondent Vehicle is

subject to forfeiture to the United States of America pursuant to Title 18 U.S.C. § 981(a)(1)(C) for

violations of Title 18 U.S.C. § 371, Title 42 U.S.C. § 1320a-7b(b)(1), and Title 18 U.S.C. § 1956;

IT IS THEREFORE

       ORDERED that a Warrant for Arrest of Respondent Vehicle issue as prayed for, and that

the United States Marshals Service or its designated agent for the Western District of Texas, or

any other law enforcement officer, or any other person or organization authorized by law to enforce

the warrant, be commanded to arrest the Respondent Vehicle and to take actual or constructive

possession for safe custody as provided by Rule G, Supplemental Rules of Federal Rules of Civil

Procedure until further order of the Court, and to use whatever means may be appropriate to protect

and maintain the Respondent Vehicle while in custody, including designating a substitute

custodian or representative for the purposes of maintaining the care and custody of the Respondent
        Case 5:20-cv-00924-OLG Document 1-3 Filed 08/07/20 Page 2 of 2




Vehicle and to make a return as provided by law.

       SIGNED this            day of                         , 2020.



                                           _______________________________________

                                           UNITED STATES DISTRICT JUDGE




                                               2
         Case 5:20-cv-00924-OLG Document 1-4 Filed 08/07/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Petitioner,            )
                                                     )
V.                                                   ) CIVIL ACTION NO. SA-20-CV- 924
                                                     )
2018 BLUE MERCEDES-BENZ G63                          )
VIN: WDCYC7DH4JX297036,                              )
                                                     )
                              Respondent.

                      WARRANT FOR THE ARREST OF PROPERTY

TO THE UNITED STATES MARSHALS SERVICE, OR ITS DESIGNATED AGENT, OR
OTHER AUTHORIZED LAW ENFORCEMENT OFFICER OR ANY OTHER PERSON
OR ORGANIZATION AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

       WHEREAS a Verified Complaint for Forfeiture in rem was filed on August _______,

2020, against the following property:

               2018 BLUE MERCEDES-BENZ G63; VIN: WDCYC7DH4JX297036,

hereinafter referred to as the "Respondent Vehicle,” alleging that the Respondent Vehicle is subject

to forfeiture to the United States of America pursuant to Title 18 U.S.C. § 981(a)(1)(C) for

violations of Title 18 U.S.C. § 371, Title 42 U.S.C. § 1320a-7b(b)(1), and Title 18 U.S.C. § 1956;

and

       WHEREAS an Order has been entered by the United States District Court for the Western

District of Texas that a Warrant for Arrest of Property be issued as prayed for by Petitioner United

States of America.

       YOU ARE THEREFORE COMMANDED to arrest and take actual or constructive

possession of Respondent Vehicle as soon as practicable by serving a copy of this warrant on the

custodian in whose possession, custody or control the Respondent Vehicle is presently found, and
         Case 5:20-cv-00924-OLG Document 1-4 Filed 08/07/20 Page 2 of 2




to use whatever means may be appropriate to protect and maintain the Respondent Vehicle in your

custody until further order of this Court, including designating a substitute custodian or

representative for the purposes of maintaining the care and custody of the Respondent Vehicle and

to make a return as provided by law.

       SIGNED this            day of                       , 2020.


                                                    ______________________________
                                                    JEANNETTE CLACK
                                                    United States District Clerk
                                                    Western District of Texas


                                            By:     ______________________________
                                                    Deputy




                                               2
